DETAILED ACTION
	The current Office Action is in response to the papers submitted 04/30/2020.  Claims 1 – 20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 – 8, 10 – 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (Pub. No.: US 2017/0185484) referred to as Gao.
Regarding claim 1, Gao teaches a method [Figs 4 – 5 and 7] for managing an access request [502, Fig 5; 702, Fig 7] in a storage system [Figs 3 - 4], the method [Figs 4 – 5 and 7] comprising: 
obtaining, based on an access request [502, Fig 5; 702, Fig 7] to the storage system [Figs 3 - 4], an address range of a data object [Paragraph 0064; The address of the stride is one example of an address range] involved in the access request [502, Fig 5; 702, Fig 7]; 
determining whether a garbage collection operation is performed on any data extent within the address range, based on an association relationship between a group of address ranges and a group of operations being performed on a group of data extents within the group of address ranges [504 and 506, Fig 5; Paragraphs 0045 – 0046, 0064 – 0065, 0067, and 0070; The bitmap is used to know which addresses in the request are currently being garbage collected and the status of the rebuilding];
identifying an access type of the access request in accordance with determining that the garbage collection operation is performed on the data extent within the address range [510 and 512, Fig 5; 708, Fig 7; Based on the garbage collection status of the blocks in the access request a specific access type is identified which identifies blocks not being garbage collected]; and 
[512, Fig 5; 708, Fig 7].
Regarding claim 2, Gao teaches wherein the storage system [Figs 3 - 4] is a Redundant Array of Independent Disks [Paragraph 0055], 
wherein the storage system [Figs 3 - 4] comprising a plurality of stripes [Paragraphs 0064, 0068, and 0072; The stride is a stripe]; and 
wherein responding to the access request [502, Fig 5; 702, Fig 7] based on the access type by using the data extent within the address range in the storage system [Figs 3 - 4] on which no garbage collection operation is performed [512, Fig 5; 708, Fig 7] comprises: 
in accordance with determining that the access type is a read type [Paragraph 0041; The rebuild request is a read and write request and the read part reads data that is not being garbage collected], 
determining a stripe where the data extent resides within the address range [508, Fig 5];
reading a group of data from a group of data extents other than the data extent in the stripe [508, 510, and 512, Fig 5; Paragraphs 0041, 0064, 0066, 0068, and 0072; The stride is a stripe and when other data is read when data is determined to be garbage collected]; and
rebuilding the data object based on the read group of data [510 and 512, Fig 5; Paragraphs 0041 and 0066].
Regarding claim 3, Gao teaches wherein the storage system [Figs 3 - 4] is a Redundant Array of Independent Disks [Paragraph 0055],
wherein the storage system [Figs 3 - 4] comprising a plurality of stripes [Paragraphs 0064, 0068, and 0072; The stride is a stripe]; and
wherein responding to the access request [502, Fig 5; 702, Fig 7] based on the access type by using the data extent within the address range in the storage system [Figs 3 - 4] on which no garbage collection operation is performed [512, Fig 5; 708, Fig 7] comprises:
in accordance with determining that the access type is a write type [Paragraphs 0041; The rebuilding operation involves a read and write type access],
selecting from the storage system [Figs 3 - 4] a temporary data extent on which no garbage collection operation is performed [408, Fig 4; 506 and 508, Fig 5; Paragraph 0041; Write operations are performed on memory locations not being collected];
writing the data object to the selected temporary data extent [Paragraph 0041; 408, Fig 4; 512, Fig 5; and
updating an address mapping corresponding to the data object, so as to set an address of the data object as an address range to which the data object is written [Paragraphs 0004, 0035, and 0038; A movement of data would update the mapping between logical and physical address to reflect the new storage location of the rebuilt data].
Regarding claim 4, Gao teaches selecting from the storage system [Figs 3 - 4] the temporary data extent on which no garbage collection operation is performed [408, Fig 4; 506 and 508, Fig 5; Paragraph 0041; Write operations are performed on memory locations not being collected] comprises:
determining a stripe [Paragraphs 0064, 0068, and 0072; The stride is a stripe] where the data extent resides [508, Fig 5];
determining a group of data extents other than the data extent in the stripe [508, 510, and 512, Fig 5; Paragraphs 0041, 0064, 0066, 0068, and 0072; The stride is a stripe and when other data is read when data is determined to be garbage collected]; and
selecting the temporary data extent from a storage device [408, Fig 4] other than a group of storage devices where the group of data extents reside in the storage system [406, Fig 4].
Regarding claim 5, Gao teaches migrating the data object from the temporary data extent to the address range in accordance with determining that the garbage collection operation has been completed [Fig 5; A second rebuilding after garbage collection is completed would move data back to an original address]; and
updating the address mapping so as to set the address of the data object as the address range [Paragraphs 0004, 0035, and 0038; A movement of data would update the mapping between logical and physical address to reflect the new storage location of the rebuilt data].
Regarding claim 6, Gao teaches wherein the storage system [Figs 3 - 4] is a Redundant Array of Independent Disks [Paragraph 0055],
wherein the storage system [Figs 3 - 4] comprising a plurality of stripes [Paragraphs 0064, 0068, and 0072; The stride is a stripe]; and
wherein responding to the access request [502, Fig 5; 702, Fig 7] based on the access type by using the data extent within the address range in the storage system [Figs 3 - 4] on which no garbage collection operation is performed [512, Fig 5; 708, Fig 7] comprises:
in accordance with determining that the access type is a space allocation type [Paragraphs 0041; The rebuilding operation involves allocating space in a storage device to store read data], 
selecting from the storage system [Figs 3 - 4] a group of data extents on which no garbage collection operation is performed [506, 508, and 510, Fig 5]; and 
allocating the selected group of data extents [508, Fig 5; Paragraphs 0058 – 0068; The blocks that are not being garbage collected are determined and allocated to the controller to be read from for the rebuilding] to a requester [402, Fig 4; 602 and 604, Fig 6;  of the access request [502, Fig 5; 702, Fig 7].
Regarding claim 7, Gao teaches obtaining a group of performance features [Paragraphs 0047 and 0049 – 0054; The bitmap is a is a group of performance features for each block] associated with the group of data extents and the group of operations being performed on the group of data extents [Paragraphs 0047 and 0049 – 0054; The bitmap information indicates a performance feature of associated data with regard to if garbage collection and rebuilding is performed and finished]; and 
training the association relationship based on the group of operations and the group of performance features associated with the group of data extents, so that a group of operation state estimates obtained based on the trained association relationship and the group of performance features match the group of operations [514, Fig 5; Paragraphs 0047 and 0049 – 0054; The bitmap is updated based on the operations performed on the a given data block and the bitmap is used to determine a state of the blocks].
Regarding claim 8, Gao teaches wherein a performance feature in the group of performance features [Paragraphs 0047 and 0049 – 0054; The bitmap is a group of performance features for each block] comprises at least one of: 
latency time in accessing a data extent in the group of data extents [Paragraphs 0047 and 0049 – 0054; A status in the bitmap that garbage collection is being performed indicates the latency is higher for the given location which garbage collection is performed compared to a location not used in garbage collection, a change of the latency time within a predetermined time period [Paragraphs 0047 and 0049 – 0054; A change from garbage collection being performed to not being performed indicates in the time period between checks the latency time has gone down], and a data amount accessed in the data extent [Paragraphs 0047 and 0049 – 0054; The rebuilding processing being indicated as completed indicates the amount of data associated with the bitmap entry was accessed].
Regarding claim 10, Gao teaches determining whether the garbage collection operation is performed on the data extent within the address range [504 and 506, Fig 5] comprises:
determining a performance feature associated with the data extent within the address range [506, Fig 5]; and
obtaining the operation state estimate associated with the determined performance feature based on the performance feature and the association relationship [506, Fig 5; Paragraphs 0047 and 0049 – 0054; The bitmap values of the bitmap data are used to obtain the operation status of a unit of storage].
Claims 11 – 18 and 20 are device and computer program product claims of the method claims 1 - 10 above and are rejected in the same manner using the same rationale where Gao teaches an electronic device [Fig 2], comprising: at least one processor [210, Fig 2], a memory coupled to the at least one processor, the memory having instructions stored thereon, the instructions, when executed by the at least one processor, causing the electronic device [Fig 2; Paragraphs 0003, 0005, 0019, 0057, 0074 - 0079] to perform the method [Figs 4 – 5 and 7].

Allowable Subject Matter
Claim 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao et al. (Pat 9,940,198) discloses not performing a requested operation on data when the data is already undergoing a garbage collection process and using other data to replicate the data that is not accessed.
Gao et al. (Pat 9,658,923) discloses not performing a requested operation on data when the data is already undergoing a garbage collection process and using other data to replicate the data that is not accessed.
Gao et al. (Pub. No.: US 2016/0092309) discloses not performing a requested operation on data when the data is already undergoing a garbage collection process and using other data to replicate the data that is not accessed.
Wallace (Pat 10,346,297) discloses a distributed out-of-core based deduplication garbage collection process is implemented in a variety of data systems. In one embodiment, distributed out-of-core deduplication garbage collection can be performed by a virtual appliance in a resource constrained environment using free storage resources that are positioned within a storage array for storage device fault tolerance purposes. In one embodiment, a storage system for a set of virtual machines can be configured with a storage array containing a set of spare storage devices. The spare storage devices may be any active but unused storage device, such as a hot spare storage devices as in a RAID (redundant array of independent disks) array. In general, hot spares may be used in storage arrays configured for RAID 6, 5, 3, 1, or 1/0. However, embodiments are applicable to any redundant storage system in which a spare drive is available for automatic failover and/or reconstruction of the storage array in the event of a storage device failure. The otherwise unused storage resources of the spare drive can be temporarily used for periodic deduplication garbage collection by virtual appliances operating in a resource constrained environment where the storage resources to perform out-of-core garbage collection would otherwise be unavailable. In the event of a drive failure during an out-of-core deduplication garbage collection process, the garbage collection process can be aborted and the spare drives can be immediately repurposed to rebuild the storage array. In some embodiments the garbage collection process is run on the physical server rather than in virtual machines and uses the free storage resources of the physical server.
Wallace (Pat 10,235,285) discloses a distributed out-of-core based deduplication garbage collection process is implemented in a variety of data systems. In one embodiment, distributed out-of-core deduplication garbage collection can be performed by a virtual appliance in a resource constrained environment using free storage resources that are positioned within a storage array for storage device fault tolerance purposes. In one embodiment, a storage system for a set of virtual machines can be configured with a storage array containing a set of spare storage devices. The spare storage devices may be any active but unused storage device, such as a hot spare storage devices as in a RAID (redundant array of independent disks) array. In general, hot spares may be used in storage arrays configured for RAID 6, 5, 3, 1, or 1/0. However, embodiments are applicable to any redundant storage system in which a spare drive is available for automatic failover and/or reconstruction of the storage array in the event of a storage device failure. The otherwise unused storage resources of the spare drive can be temporarily used for periodic deduplication garbage collection by virtual appliances operating in a resource constrained environment where the storage resources to perform out-of-core garbage collection would otherwise be unavailable. In the event of a drive failure during an out-of-core deduplication garbage collection process, the garbage collection process can be aborted and the spare drives can be immediately repurposed to rebuild the storage array. In some embodiments the garbage collection process is run on the physical server rather than in virtual machines and uses the free storage resources of the physical server.
Wallace (Pat 10,078,583) discloses a distributed out-of-core based deduplication garbage collection process is implemented in a variety of data systems. In one embodiment, distributed out-of-core deduplication garbage collection can be performed by a virtual appliance in a resource constrained environment using free storage resources that are positioned within a storage array for storage device fault tolerance purposes. In one embodiment, a storage system for a set of virtual machines can be configured with a storage array containing a set of spare storage devices. The spare storage devices may be any active but unused storage device, such as a hot spare storage devices as in a RAID (redundant array of independent disks) array. In general, hot spares may be used in storage arrays configured for RAID 6, 5, 3, 1, or 1/0. However, embodiments are applicable to any redundant storage system in which a spare drive is available for automatic failover and/or reconstruction of the storage array in the event of a storage device failure. The otherwise unused storage resources of the spare drive can be temporarily used for periodic deduplication garbage collection by virtual appliances operating in a resource constrained environment where the storage resources to perform out-of-core garbage collection would otherwise be unavailable. In the event of a drive failure during an out-of-core deduplication garbage collection process, the garbage collection process can be aborted and the spare drives can be immediately repurposed to rebuild the storage array. In some embodiments the garbage collection process is run on the physical server rather than in virtual machines and uses the free storage resources of the physical server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136